The indorsements upon two envelopes of war voters in foreign service were not executed as required by the statute and the votes should have been rejected if objection had been made upon the original canvass (See Election Law, § 319). In the absence of objection the envelopes were opened as provided in the statute and the ballots deposited in the ballot box. We agree with the courts below that the ballots so deposited without objection must be counted. Protest thereafter will not avail even where it may be possible to determine for which candidate such ballot was cast.
The order should be affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
Order affirmed.